RYMER, Circuit Judge,
dissenting:
Assuming that Diamond’s bookstore qualifies for nonconforming status by virtue of the city’s ordinance, the problem is that he contracted out of the right to assert such status based on time he operated the bookstore as a result of the settlement agreement. The reason Diamond’s bookstore remained up and running, uninterrupted, during the 45 day window was the agreement, the express purpose of which was to permit Diamond to run the business while he looked for a relocation site. Diamond bargained for a grace period, not a shot at squeezing a nonconforming use status out of any gap that might arise. That being the intent of the parties when they signed this agreement, I would read the stipulation accordingly; to permit Diamond now to rely on the 45-day window flips the point of the contract on its head. Had Diamond wanted to roll the dice on a window popping up before the new ordinance took effect, he could have voluntarily shut down during the moratorium and tried to get- things restarted the day after the moratorium ended. He didn’t. What follows from reading the contractual language technically but nonsensibly is a windfall for Diamond. As for the constitutional issues and contempt order, I would affirm for substantially the reasons stated by the district court.